                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

LAMONT WILLIAMSON,                                  )
                                                    )
                Plaintiff,                          )
                                                    )
          vs.                                       )            Case No. 4:19-CV-1561 HEA
                                                    )
MISSOURI DEPARTMENT OF                              )
CORRECTIONS, et al.,                                )
                                                    )
                Defendants.                         )

                             OPINION, MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion. Plaintiff has submitted an unsigned

motion to proceed in forma pauperis.       See ECF No. 2.     Under Federal Rule of Civil Procedure 11,

every written motion must be signed “by a party personally if the party is unrepresented” and the

Court may strike an unsigned paper “unless the omission is promptly corrected after being called to

the . . . party’s attention.” As a result, the Court will order the Clerk to return the motion to

plaintiff so that plaintiff may sign it and return it to the Court for filing.   If plaintiff fails to comply

with this Order, plaintiff will be required to pay the full filing fee in this action. Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall return plaintiff’s motion to proceed in

forma pauperis to plaintiff.

        IT IS FURTHER ORDERED that plaintiff shall sign the motion to proceed in forma

pauperis and return it to the Court within twenty-one (21) days of the date of this Order.

        IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, plaintiff shall

be required to pay the full $400 filing fee.

        Dated this 3rd day of September, 2019.



                                                          HENRY EDWARD AUTREY
                                                        UNITED STATES DISTRICT JUDGE
